Citation Nr: 0923697	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-02 343	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed dizziness, 
including due to an undiagnosed illness.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected skin disability including the asteototic 
dermatitis with overlying neurodermatitis and dermatophytosis 
of the feet.

3.  Entitlement to an increased, compensable rating for the 
service-connected hemorrhoids.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1993.  From August 1990 to July 1993, he served in support of 
Operation Desert Shield/Desert Storm.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions dated in August 2004 and 
October 2005.  In October 2007, the Board remanded the issues 
to the RO for further development.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1970 to July 1993.  

2.  On June 4, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of this appeal was requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


